UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-09017-RGK-AGR Date January 31, 2020

 

 

Title Shonta Woodmore v. Solitaire Holdings, LLC et al.

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On October 18, 2019, Plaintiff Shonta Woodmore (“Plaintiff”) filed a collective action complaint

against Defendants Solitaire Holdings, LLC, Long Kim Huot, and Tawny Huot. Plaintiff is an exotic
dancer who alleges three claims against her former employer: (1) failure to pay minimum wages, 29
U.S.C. § 206; (2) failure to pay overtime wages, 29 U.S.C. § 207; and (3) unlawful taking of tips, 29
U.S.C. § 203. Plaintiff's first and second claims are based on her employer’s purported misclassification

of Plaintiff as an independent contractor. All of Plaintiff's claims are brought under the Fair Labor

Standards Act (“FLSA”).

On January 3, 2020, the parties filed a Joint Motion for Approval of FLSA Settlement. The Court

requires supplemental briefing on the estimated value of Plaintiff's FLSA claims. The parties shall file a
joint brief not to exceed 2 pages no later than February 7, 2020.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
